DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/20 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, 10-13, 15, 18-20, 25, 27-29, 34, 36, 37 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-28 of U.S. Patent No 10,072,356 in view of US 2012/0012778 A1 to Tilley et al. (hereinafter Tilley). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach overlapping methods of making overlapping coated nanoparticles comprising Fe16N2 and at least one of C or claims 1, 6, 10-13, 18, 20, 25, 27-29, 34, 37 and 39).  Both also teach additional dopants selected from a transition metal dopant and a rare earth dopant (instant claims 19 and 36).  The disclosure of 356 defines the coating thickness on the particle as less than 50 nm (col 17, ln 24-32) which overlaps the instantly claimed range of between about 0.5 nm and about 50 nm.  See MPEP 2144.05(I) which states that ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist’. The 356 claims are silent regarding the diameter of the core (Fe-N) particle. 
However, Tilley does teach a core/shell magnetic nanoparticle having a core comprising Fe16N2 (para [0231]). The nanoparticle (core) has a size of 6-8 nm (para [0245]), which falls within the instantly claimed range of between about 0.5 nm and about 200 nm (instant claims 1 and 15).  
It would therefore be obvious to one of ordinary skill in the art to employ a known Fe-N core diameter, such as between about 0.5 nm and about 200 nm, to control magnetic properties, such as coercivity and magnetic saturation (Tilley, para [0225] and [0230] and 356, col 4, ln 15-20).

Claims 1, 6, 10-13, 15, 18-20, 25, 27-29, 34, 36, 37 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 8, 14-25 and 30-32 of U.S. Patent No. 10,573,439 (hereinafter 439) in view of Tilley. Although the claims at issue are not identical, they are not patentably distinct from each both teach overlapping methods of making overlapping coated nanoparticles (magnetic material defined as one of a pellet, rod, thin film, nanoparticle, powder or nanoscale powder, col 5, ln 40-43) including Fe, N and at least one of C or B by processes that include annealing and nitriding the nanoparticle to form at least one Fe16N2 phase wherein the particles contain overlapping amounts of at least one of C or B (instant claims 1, 10-13, 18, 27-29, 39 and 439 claims 8, 25, 30, 31) and contain dopants (instant claims 19 and 36 and 439 claim 5, 439 disclosure defines dopants as transition or rare earth metals, col 7, ln 53-56).  Nitriding and annealing are performed at overlapping times and temperatures (instant claims 20, 25, 34, 37 and 439 claims 24, 32). See MPEP 2144.05(I), cited above. Both also teach sputtering (instant claims 6, 13 and 697 claims 17-23).  439 claims 8, 14-17 teach deposition from vapor processing via a vapor comprising Fe, NH3 and diatomic N.  The vapor processing is defined as a conventional sputtering process (col 21, ln 41).  Conventional sputtering typically includes ejection of atoms from a sputtering target due to bombardment of the sputtering target with energetic particles.  The disclosure of 439 defines the coating thickness on the particle as less than 50 nm (col 10, ln 18-21) which overlaps the instantly claimed range of between about 0.5 nm and about 50 nm.  See MPEP 2144.05(I), cited above. The 439 claims are silent regarding the diameter of the core (Fe-N) particle. 
	However, Tilley does teach a core/shell magnetic nanoparticle having a core comprising Fe16N2 (para [0231]). The nanoparticle (core) has a size of 6-8 nm (para [0245]), which falls within the instantly claimed range of between about 0.5 nm and about 200 nm (instant claims 1 and 15).  
It would be obvious to one of ordinary skill in the art to employ a known Fe-N core diameter to control magnetic properties, such as coercivity and magnetic saturation (Tilley, para [0225] and [0230]).

Response to Arguments
Applicant's arguments filed 11/9/20, regarding the 112 rejections have been fully considered and are persuasive. The most recent amendments to the claims resolve the issues.
Therefore, the 112(b) rejection of claim 34 has been withdrawn. 

Applicant's arguments filed 11/9/20, regarding Koichiro, have been fully considered and are persuasive.  Koichiro does not disclose sputtering or coating thickness as set forth in the amended claims. 
Therefore the 103 rejection of claim 29 as obvious over Koichiro has been withdrawn. 
The 103 rejection of claims 30 and 35 as obvious over Koichiro is moot because the claims have been canceled.

Applicant’s arguments regarding the double patenting rejections, filed 11/9/20, have been fully considered. 
The 694 patent teaches a greater Fe-N particle diameter than that set forth in the amended claims. 
	Therefore, the obviousness double patenting of claims 1, 6, 10-13, 18, 27-29 and 39 as unpatentable over the claims of 694 has been withdrawn. 
The obviousness double patenting rejection of claim 15 as obvious over 694 in view of Tilley has also been withdrawn.
The obviousness double patenting rejections of claims 30, 31 and 35 as obvious over the claims of 694 is moot because the claims have been canceled.
The obviousness double patenting rejection of claims 8 and 33 as obvious over the claims of 694 in view of Tilley is moot because the claims have been canceled.


Therefore, the obviousness double patenting rejection of claims 29, 36 and 39 as unpatentable over the claims of 949 has been withdrawn.
The obviousness double patenting rejections of claims 30 and 35 as obvious over the claims of 949 is moot because the claims have been canceled.

The 103 and 640 claims do not teach the instantly claimed process or coating thickness required by the newly amended claims. 
Therefore, the obviousness double patenting rejection of claims 29 and 34 as unpatentable over the claims of 103 has been withdrawn.
The obviousness double patenting rejection of claims 29, 34 and 39 as unpatentable over the claims of 640 has been withdrawn.

The claims of 747 require a larger Fe-N particle diameter than the diameter set forth in the newly amended claims.
Therefore, the provisional obviousness double patenting rejection of claims 1, 6, 10-13, 18, 20, 25, 27-29, 34, 37 and 39 as unpatentable over the claims of 747 has been withdrawn. 
The provisional obviousness double patenting rejections of claims 30, 31 and 35 as obvious over the claims of 747 is moot because the claims have been canceled.

Applicant argues that the 356 patent teaches a coating thickness of 500 nm to 1 mm, which is much thicker than the coating thickness of between 0.5 nm and 200 nm of the coating on the Fe-N particle as set forth in the newly amended claims. However, the 500 nm to 1 mm coating of 356 is not drawn to the coating on the particle but rather is drawn to thickness of a coating layer comprising the coated particles and a vehicle deposited on a substrate (356 disclosure, col 38, ln 18-21).  The thickness of the coating on the Fe-N particle (as set forth in the instant claims) is 50 nm or less (356 disclosure, col 17, ln 24-35).  However, the reference is silent regarding the diameter of the Fe-N particle.  Therefore, the obviousness double patenting rejection of claims 1, 11, 18-20, 25, 27-29, 34, 37 and 39 as unpatentable over the claims of 356 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tilley, which teaches the diameter of the Fe-N core particle.
The obviousness double patenting rejections of claims 30 and 31 as obvious over the claims of 356 is moot because the claims have been canceled.

claims 1, 6, 10-13, 18, 20, 25, 27-29, 34, 37 and 39 as unpatentable over the claims of 439 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tilley, which teaches the Fe-N core particle diameter.
The obviousness double patenting rejections of claims 30, 31 and 35 as obvious over the claims of 439 is moot because the claims have been canceled.
Applicant argues that Tilley teaches Fe/FeC and not an Fe-N particle with a coating comprising Fe, C and N.  However, Tilley is a secondary reference applied to teach a known Fe-N core particle diameter.  Tilley expressly recites an Fe-N core in para [0231]). Primary reference, 439, recites the instantly claimed coating.
Therefore, the obviousness double patenting rejection of claim 15 as obvious over the claims of 439 in view of Tilley stands.  
The obviousness double patenting rejection of claims 8 and 33 as obvious over the claims of 439 in view of Tilley is moot because the claims have been canceled.

The remaining obviousness double patenting rejections can be overcome with terminal disclaimers. However, there are withdrawn claims present in the application that have not been canceled,  that do not contain the subject matter of claims 1, 6, 10-13, 15, 18-20, 25, 27-29, 34, 36, 37 and 39. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734